Citation Nr: 1537817	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  13-00 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1943 to January 1946.  His awards and decorations include a Silver Star and Bronze Star medal for service during World War II.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which, in relevant part, denied service connection for a low back disorder.  Subsequent to the rating decision, jurisdiction was transferred to the RO in St. Petersburg, Florida.

This matter was before the Board in December 2013, at which time it was remanded for additional development.  Thereafter, in a September 2014 decision, the Board denied service connection for a low back disorder.

In July 2015, pursuant to a Joint Motion for Remand (JMR) filed by the Veteran and the Secretary of Veterans Affairs (Secretary), the United States Court of Appeals for Veterans Claims (Court) vacated the September 2014 Board's denial of service connection for a low back disorder and remanded the matter to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his current low back disorder is due to military service.  Specifically, he asserts that he injured his back while carrying a wounded solider on a litter during World War II.  He stated that he slipped on wet ground and landed on his back.  He further reported that he has suffered from back pain since that time.  See March 2011 Statement in Support of Claim.  

A review of the appellant's service medical records demonstrates that he was treated in January 1944 for back pain.  

The Veteran was afforded a VA examination in April 2011.  At the time of the examination, he reported that he treated his back pain with pain pills and a back corset.  It was noted that the Veteran did not seek medical attention until 1999, 53 years after his discharge from military service.  Following clinical evaluation of the Veteran, the examiner diagnosed lumbar spine generalized severe degenerative disk disease with spondylosis and spinal stenosis by MRI.  The examiner determined that the appellant's current low back condition was less likely as not related to the single incident of back injury that he sustained during military service.  In formulating this opinion, the examiner noted that there was no documented medical treatment of back pain until 1999 when he underwent lumbar diskectomy.  This was 53 years after his discharge from the military.  He further opined that the appellant's current low back pain was as likely as not related to his old age of 85 years.

The April 2011 VA examiner's opinion was based upon the absence of post service medical treatment for a low back disorder.  However, the Board notes that the mere absence of documented treatment since separation from service cannot be the sole basis for concluding that the Veteran's low back disorder is not related to military service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  Additionally, the Veteran reported that he self-treated the low back condition and is competent to make such assertion.  It does not appear the examiner considered such contention when rendering his opinion.  A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history.  Dalton v. Peake, 21 Vet. App. 23 (2007).  Thus, the Board finds that an additional opinion should be obtained to determine the etiology of the Veteran's low back disorder.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the claims file to the examiner who conducted the April 2011 examination, or another appropriate examiner if that individual is unavailable, to provide and addendum opinion regarding the etiology of the Veteran's low back disorder.  The claims file, including this remand, must be reviewed by the examiner and such review must be noted in the examination report.  An additional VA examination may be provided if deemed necessary.  

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any current low back disorder had its onset during military service or is otherwise related to military service.  The examiner should comment on all diagnoses of record.

A rationale must be provided for any opinion expressed.  If the examiner cannot provide an opinion without resorting to speculation, he or she must provide a complete explanation stating why this is so.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of in-service back pain, a continuity of symptomatology, and self-treatment of back pain since service, must discussed in any opinion provided.

If the examiner rejects the Veteran's reports, the examiner must provide reasons for doing so.  The absence of supporting documentation or treatment is not, by itself, a sufficient reason for rejecting the Veteran's reports.

2.  If the benefit sought on appeal remain denied, then issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




